        Case 4:20-cv-07810-JSW Document 17 Filed 11/10/20 Page 1 of 2



 1    Jonathan M. Jacobson, SBN 1350495                Scott A. Sher, SBN 190053
      WILSON SONSINI GOODRICH & ROSATI                 Michelle Yost Hale (pro hac vice forthcoming)
 2    Professional Corporation                         Robin S. Crauthers (pro hac vice forthcoming)
 3    1301 Avenue of the Americas, 40th Floor          Katie R. Glynn, SBN 300524
      New York, New York 10019                         WILSON SONSINI GOODRICH & ROSATI
 4    Telephone: (212) 497-7758                        Professional Corporation
      Facsimile: (212) 999-5899                        1700 K Street NW, Fifth Floor
 5
      Email: jjacobson@wsgr.com                        Washington, DC 20006
 6                                                     Telephone: (202) 973-8800
      Justina K. Sessions, SBN 270914                  Facsimile: (202) 973-8899
 7    Benjamin S. Labow, SBN 229443                    Email: ssher@wsgr.com
 8    WILSON SONSINI GOODRICH & ROSATI                 Email: mhale@wsgr.com
      Professional Corporation                         Email: rcrauthers@wsgr.com
 9    One Market Plaza, Spear Tower, Suite 3300        Email: kglynn@wsgr.com
      San Francisco, California 94105
10
      Telephone: (415) 947-2000
11    Facsimile: (415) 947-2099
      Email: jsessions@wsgr.com
12    Email: blabow@wsgr.com
13

14    Counsel for Defendant Plaid Inc.

15

16                                 UNITED STATES DISTRICT COURT
17                               NORTHERN DISTRICT OF CALIFORNIA
18

19   UNITED STATES OF AMERICA,                     )      CASE NO.: 4:20-cv-07810
                                                   )
20                  Plaintiff,                     )
                                                   )      CERTIFICATION OF INTERESTED
21          v.                                     )      ENTITIES OR PERSONS
                                                   )
22   VISA INC. and PLAID INC.,                     )
                                                   )
23                  Defendants.                    )
                                                   )
24                                                 )
                                                   )
25                                                 )
26

27

28

     CERTIFICATION OF INTERESTED                                               CASE NO.: 4:20-CV-07810
     ENTITIES OR PERSONS
        Case 4:20-cv-07810-JSW Document 17 Filed 11/10/20 Page 2 of 2



 1

 2                CERTIFICATION OF INTERESTED ENTITIES OR PERSONS

 3          Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the

 4   named parties and their shareholders, there is no such interest to report.

 5

 6    Dated: November 10, 2020                             Respectfully submitted,

 7                                                         WILSON SONSINI GOODRICH & ROSATI
                                                           Professional Corporation
 8

 9                                                         s/ Jonathan M. Jacobson
                                                           Jonathan M. Jacobson
10

11                                                         Counsel for Defendant Plaid Inc.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2

     CERTIFICATION OF INTERESTED                                                     CASE NO.: 4:20-CV-07810
     ENTITIES OR PERSONS
